Citation Nr: 0734642	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-41 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio




THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently assigned a 30 percent 
disability evaluation.




ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, OH.  That decision continued a 30 percent 
disability evaluation.  The veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.

The Board notes that during the pendency of the appeal, the 
veteran appointed a private attorney who later advised VA 
that he was retiring from the practice of law.  In an August 
2007 letter, VA advised the veteran that he had the option of 
proceeding by himself, appoint another private attorney, or 
appoint a representative from an accredited Veterans' Service 
Organization.  VA also advised the veteran that if it did not 
hear from the veteran within thirty days, it would proceed 
with reviewing the veteran's appeal.  Because over sixty days 
have elapsed, the Board finds that no prejudice will result 
from deciding the merits of this case.


FINDING OF FACT

The veteran's PTSD is manifested by short-term memory 
deficit, impaired impulse control with explosive outbursts, 
and near- continuous mood and behavior problems that affect 
his ability to function appropriately; however, the PTSD 
symptoms do not result occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting); and inability to establish and maintain 
effective relationships.

CONCLUSION OF LAW

The criteria for a 50 percent disability evaluation, but not 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159(b) (2007); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The notice required 
must be provided to the claimant before the initial 
unfavorable decision on a claim for VA benefits, and it must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In this case, the RO did provide the appellant with notice in 
December 2004, prior to the initial decision on the claim in 
July 2005.  The RO again provided notice in October 2005, 
before readjudication and issuance of an SOC in November 
2005.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran 
about the information and evidence that is necessary to 
substantiate his claim for an increased rating.  
Specifically, the December 2004 letter stated that in order 
to increase the veteran's disability rating, the veteran must 
demonstrate that the service-connected condition has gotten 
worse.

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the December 2004 and October 2005 
letter notified him that reasonable efforts would be made to 
help him obtain any further evidence necessary to support his 
claim.  He was informed that VA would request all records 
held by Federal agencies, including service medical records, 
military records, and VA medical records.  The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Both letters 
notified the veteran that he must provide enough information 
about any further records so that they could be requested 
from the agency or person that has them.  In addition, the 
letters stated that it was the veteran's responsibility to 
ensure that VA receives all requested records that are not in 
the possession of a Federal department or agency.

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the appellant in 
the July 2005 and August 2005 rating decisions and the 
November 2005 SOC of the reasons for the denial of his claim 
and, in so doing, informed him of the evidence that was 
needed to substantiate that claim. 

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2007) (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007) apply 
to all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for increased rating for PTSD, but he 
was not provided with notice of the type of evidence 
necessary to establish a particular effective date for the 
claim at issue.  The Board notes that the veteran was 
notified of the law and regulations pertaining to increased 
ratings in the SOC, and was given ample opportunity to 
provide additional evidence or argument.  The Board also 
notes that the veteran was given notice of his effective date 
of disability in a previous rating decision in October 2004 
that initially granted the current 30 percent disability 
rating being appealed.  The veteran has never disagreed with 
the assigned effective date, but only with the rating 
percentage assigned.  Thus, any questions as to the 
appropriate effective date to be assigned is rendered moot, 
and the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  

The Board concludes that VA has done everything reasonably 
possible to assist the veteran with his claim.  VA has 
assisted the veteran in developing evidence pertaining to his 
claim for an increased rating by providing him with a VA 
examination.  The veteran and his representative have not 
made the Board aware of any additional evidence that needs to 
be obtained prior to appellate review.  Thus, the Board finds 
that there is no indication that there is additional 
available evidence to substantiate the veteran's claim that 
has not been obtained and associated with the claims folder.  
VA has further assisted the veteran throughout the course of 
this appeal by providing him with a SOC that informed him of 
the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case. 

Law and Analysis
 
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2007).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating. 38 C.F.R. § 4.7 
(2007).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present. 38 C.F.R. § 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran was originally granted service connection for 
PTSD with a 30 percent evaluation in a rating decision of 
October 2004.  The rating decision being appealed continued a 
30 percent disability evaluation for PTSD pursuant to 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2007).  

Under Diagnostic Code 9411, a 30 percent evaluation is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is assigned for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

In considering the evidence of record under the applicable 
laws and regulations, the Board concludes that the veteran is 
entitled to a higher evaluation for his PTSD, specifically to 
50 percent disability evaluation.  

The veteran was afforded a VA examination in March 2005.  The 
examiner found that the veteran exhibited signs of depression 
and chronic sleep impairment as recommend for his current 
rating.  However, the examiner failed to find any evidence of 
difficulty in understanding complex commands, impairment of 
short and long-term memory, impaired abstract thinking, and 
difficulty in establishing and maintaining effective social 
relationships, as recommended by the next higher rating.  To 
the contrary, medical examiner noted that the veteran had a 
stable employment history of thirty-four years until 
retirement and has been married for thirty-six years.  He 
described the veteran's symptoms as mild to moderate at this 
point with treatment.

The VA examiner assigned a Global Assessment of Function 
(GAF) score of 65.  A GAF score between 61 and 70 indicates 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  See 38 C.F.R. §§ 
4.125, 4.130 (2007) (incorporating the Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition of the 
American Psychiatric Association in the rating schedule).

The veteran has submitted a January 2005 examination report 
from a licensed professional clinical counselor.  In 
evaluating the counselor's report, the Board finds that it is 
a credible opinion.  A licensed mental health examiner stated 
that he examined the veteran and gave a detailed reason to 
support the rationale behind his diagnosis of PTSD.  The 
veteran exhibited some short-term memory deficit.  He stated 
that the veteran's ability to function in and maintain 
interpersonal and social relationships has been seriously 
affected.  He also noted impaired impulse control and noted 
an increase in explosive outbursts.  He felt the veteran was 
no longer able to effectively cope with his PTSD symptoms.  
He indicated that the veteran's history of repression and 
anger, both verbal and physical, created additional problems.  
The counselor found, however, that the veteran did not have 
any thought impairment and otherwise was well orientated.  He 
assessed the veteran as having a GAF score of 45.  A GAF 
score between 41-50 indicates serious symptoms (e.g., 
suicidal ideation, sever obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  He concluded that the veteran's PTSD has 
been increasing in severity.

The veteran also submitted evidence documenting his thirty-
four years of employment.  An October 2005 letter from the 
veteran explained that he took an early retirement in part to 
his PTSD.  An October 2005 letter from the fund manager of 
Sheet Metal Workers' Local 98 Pension Fund confirms this 
statement and stated that one of the justifications for early 
retirement was growing social anxiety.

When all of the evidence and findings contained are 
considered, including the degree of functioning as evidenced 
by these reported scale scores, the Board finds that the 
veteran's evidence is in equipoise with the VA examination of 
March 2005.
When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  Therefore, the Board finds 
that an increased disability rating to 50 percent is 
warranted. 

The Board has also considered whether an evaluation in excess 
of 50 percent for PTSD is warranted under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  However, the medical evidence of 
record does not show a disability picture that more nearly 
approximates the criteria required for the next higher or 70 
percent rating.  38 C.F.R. § 4.7 (2007).  Specifically, the 
medical evidence does not show the veteran to have 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently and appropriately. 

The January 2005 examination did not sufficiently reveal 
enough criteria recommended for the 70 percent rating for 
PTSD.  The Board acknowledges that the veteran has become 
increasingly withdrawn and been found to have impaired 
impulse control.  However, the other recommended criteria 
have not been met.  The examiner reported that was able to 
maintain important familial relations.  No evidence of 
suicidal ideation, obsessional rituals, or spatial 
disorientation was given.  The veteran does not communicate 
with intermittent illogical speech.  To the contrary, the 
veteran was able to explain his stressors in detail to the 
examiner.  The veteran also does not describe that his 
symptoms affect his daily routine  While the examiner noted 
that the veteran does exhibit periodic depression, it did not 
rise to the level of affecting his ability to function 
independently as recommended by the next higher level.  To 
the contrary, the examiner noted that the veteran spends his 
daily routine at the gym in the mornings and the rest of the 
day fishing or riding his 4-wheeler on his wooded property or 
otherwise engaged in other home projects to keep himself 
busy.  In sum, while the veteran does display a few of the 
criteria for the 70 percent rating, the Board finds that the 
disability picture does not more closely approximates the 70 
percent criteria recommended for that rating. See 38 C.F.R. § 
4.7 (2007).

The claims file contains outpatient treatment records from 
Veterans Affairs' Medial Center Chillicothe, Ohio spanning 
from 2004 to 2005.  These records reflect that the veteran 
has PTSD, but his symptoms do not rise to the extent 
recommended for the next higher rating.  Also included in the 
file are four statements from other veterans assigned to 
Company K, Third Battalion, 9th Marine Regiment, Third Marine 
Division.  While these statements are helpful in describing 
the combat stressors needed in order to establish a diagnosis 
of PTSD, unfortunately they are not helpful in properly 
assessing the veteran's current mental health condition.

Accordingly, the Board concludes that no further increase is 
warranted.  As such, there is no benefit of the doubt to 
resolved in the veteran's favor.  See 38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.130, Diagnostic 
Codes 9411 (2007).

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1) (2007).  In this case, however, the 
veteran's service-connected PTSD, in and of itself, has not 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected PTSD under the provisions of 
38 C.F.R. § 3.321(b)(1) (2007) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

An evaluation of 50 percent for PTSD is granted.  An 
evaluation in excess of 50 percent for PTSD is denied.


ORDER

Entitlement to a disability rating of 50 percent for PTSD is 
granted, subject to the criteria governing payment of 
monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


